Case 1:20-cv-12203-RWZ Document 1-1 Filed 12/11/20 Page 1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

JS 44 (Rev. 10/20)

Officer Nathan Reid,Sergeant Joseph Cotter, Town of Ss
Chace sbeet +

County of Residence of First Listed Defendant Barnstable

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Jesse Anderson

ak

(b) County of Residence of First Listed Plaintiff Charleston

(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:
(c) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (if Known)

Scott E. Charnas, Esq., Charnas Law Firm, P.C., 455 E.

 

 

51st Street, New York NY 10022, 212-980-6800
Il. BASIS OF JURISDICTION (Piace an “¥" in One Box Only) IL. CITIZENSHIP OF PRINCIPAL PARTIES (ace an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
CJ 1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State | I CC] 1 Incorporated or Principal Place Cc] 4 C4

of Business In This State

U.S. Government C4 Diversity Citizen of Another State C]2 Cc 2 Incorporated and Principal Place [4] 5 Ls

 

 

 

Defendant (indicate Citizenship of Parties in [tem Ill) of Business In Another State
Citizen or Subject of a C 5 CL 3 Foreign Nation oO 6 LJeé
Foreign Country
IV. NATURE OF SUIT (ptace an x" in One Box Only) Click here for: Nature of Suit Code Descriptions,
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment

of Veteran's Benefits

190 Other Contract

195 Contract Product Liability

196 Franchise

PERSONAL INJURY

310 Airplane

315 Airplane Product
Liability
[_] 320 Assault, Libel &
Slander
|] 330 Federal Employers’
Liability

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle

Product Liability
|] 360 Other Personal
Injury
al 362 Personal Injury -
Medical Malpractice

PERSONAL INJURY
Cc 365 Personal Injury -
Product Liability
[] 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
| 368 Asbestos Personal
Injury Product

|_]625 Drug Related Seizure
of Property 21 USC 881
|_]690 Other

H

422 Appeal 28 USC 158
423 Withdrawal
28 USC 157

Hl

=

 

PROPERTY RIGHTS

 

820 Copyrights

835 Patent - Abbreviated
New Drug Application

830 Patent i}

 

 

Liability 840 Trademark
PERSONAL PROPERTY LABOR ] 880 Defend Trade Secrets
370 Other Fraud 710 Fair Labor Standards Act of 2016
371 Truth in Lending Act
380 Other Personal |_}720 Labor/Management SOCIAL SECURITY

Property Damage
CO 385 Property Damage
Product Liability

 

REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS |

Relations
740 Railway Labor Act
751 Family and Medical
Leave Act
_]790 Other Labor Litigation

 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

4 160 Stockholders’ Suits

 

X| 440 Other Civil Rights
441 Voting
442 Employment
443 Housing/
Accommodations
| 445 Amer. w/Disabilities -
Employment
|_] 446 Amer, w/Disabilities -
Other
| 448 Education

 

Habeas Corpus:

| 463 Alien Detainee
510 Motions to Vacate
Sentence

| 530 General

| 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

| |791 Employee Retirement
Income Security Act

 

 

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (405(g))
864 SSID Title XVI

865 RSI (405(g))

 

UL

LT]

LIL

 

FEDERAL TAX SUITS.

 

 

[_] 870 Taxes (U.S. Plaintiff

or Defendant) =

[] 871 IRS—Third Party

 

IMMIGRATION

 

465 Other Immigration
Actions

 

 

462 Naturalization Application

 

26 USC 7609

 

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Cormupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

L_] 950 Constitutionality of

State Statutes

 

V. ORIGIN (lace an “X" in One Box Only)

1 Original
ix] Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

ime Removed from Cc 3
State Court

 

Remanded from
Appellate Court

(] CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

(See instructions):

Oo 4 Reinstated or CO 5 ‘Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
42 U.S.C. § 1983, and 42 U.S.C. § 12101
Brief description of cause:

Police officers utilized excessive force in taking mentally ill man into protective custody, and discrminated against him on the basis of his disability.

Reopened

DEMAND $
6,000,000.00

Litigation -
Transfer

6 Multidistrict

Oo 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

[x]yes [No

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGNAJURE OF ATTORNEY pF RECORD
December 11, 2020 ae € oanaes
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

a
